UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7278



WILLIAM L. COOK,

                                           Petitioner - Appellant,

          versus


UNITED   STATES   PAROLE    COMMISSION;   LISA
HOLLINGSWORTH, Warden,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:07-cv-00274-DKC)


Submitted:   December 10, 2007         Decided:     December 27, 2007


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William L. Cook, Appellant Pro Se. James A. Frederick, GOODELL,
DEVRIES, LEECH & DANN, LLP, Baltimore, Maryland; Allen F. Loucks,
Assistant United States Attorney, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William L. Cook, a District of Columbia Code offender

housed in a federal prison, seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2241 (2000) petition.            The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.     28 U.S.C. § 2253(c)(1) (2000); see

Madley v. U.S. Parole Comm’n, 278 F.3d 1306, 1310 (D.C. Cir. 2002).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”               28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner   satisfies    this   standard    by

demonstrating    that   reasonable   jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.      Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).        We have

independently reviewed the record and conclude that Cook has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability and dismiss the appeal.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                DISMISSED


                                 - 2 -